t c memo united_states tax_court estate of james a beaton deceased shirley beaton executrix and shirley beaton petitioners v commissioner of internal revenue respondent alan b steiner and barbara w steiner petitioners v commissioner of internal revenue respondent docket nos filed date r issued notices of deficiency dated date for ps’ year ps filed timely petitions asserting the period of limitations had expired r filed answers asserting the application of the mitigation provisions secs i r c decisions as to entered pursuant to our opinion in steiner v commissioner tcmemo_1995_122 which respondent contends are the relevant determinations became final in late held the mitigation provisions do not permit an adjustment to ps’ year because on the date the notices of deficiency for were issued a relevant determination had not occurred within the 1-year period ending on that date michael i sanders craig a etter and timothy j jessell for petitioners kathleen e whatley for respondent memorandum opinion chabot judge this matter is before the court on respondent’s motions for partial summary judgment1 under rule the instant cases have been consolidated for opinion respondent asks the court to determine that on the date the notices of deficiency were issued the statute_of_limitations for assessment of federal_income_tax had closed petitioners’ year and that year had not been reopened by the mitigation provisions of sections we decide these motions on the basis of the parties’ pleadings and written submissions and if respondent’s motions are granted then there will not be any issue remaining to be decided and decisions will be entered accordingly respondent’s motions are treated as motions for summary_judgment tax_court rules_of_practice and procedure unless indicated otherwise all rule references are to the references to secs are to sections of the internal_revenue_code_of_1986 as in effect for determinations as defined in sec_1313 made in or after references to sec_83 are to that provision of the internal_revenue_code of as in effect for unless indicated otherwise all other section references are to sections of the internal_revenue_code of as in effect for our findings and holdings in steiner v commissioner tcmemo_1995_122 by notices of deficiency issued date respondent determined deficiencies in federal individual income_tax and additions to tax under sec_6653 negligence etc and substantial_understatement_of_income_tax against petitioners as follows additions to tax sec sec sec petitioner year deficiency a a beaton steiner dollar_figure big_number dollar_figure big_number dollar_figure big_number percent of the interest due on the entire deficiency background when the petition was filed in docket no shirley beaton resided in rancho mirage california james a beaton resided in reno nevada when he died when the petition was filed in docket no alan b steiner and barbara w steiner resided in italy james a beaton hereinafter sometimes referred to as beaton was a senior vice president of velobind inc hereinafter sometimes referred to as velobind from date until date when he retired alan b steiner hereinafter sometimes referred to as steiner was a director of velobind from until date in date velobind’s shareholders and directors approved a sale of velobind junior common stock--series a to beaton and to steiner and the other directors of velobind in beaton bought big_number shares and steiner bought big_number shares of junior common stock--series a beaton and steiner filed timely elections under sec_83 with respect to these purchases each share of junior common stock--series a carried one- sixteenth of the dividend liquidation and voting rights of one share of velobind common_stock each share of junior common stock--series a was to convert automatically into one share of common_stock if one of four specified events occurred one of these events did occur and the stock converted on date respondent issued notices of deficiency for to petitioners in these notices of deficiency respondent determined that the conversion of junior common stock--series a into common_stock was a taxable_event that occurred in on date petitioners filed petitions for on date respondent issued notices of deficiency for to petitioners in these notices of deficiency respondent determined that petitioners received additional income in the form of common_stock on date petitioners filed petitions for in their petitions for petitioners assert that the period of limitations under sec_6501 for assessment of tax for had expired before respondent mailed the notices of deficiency for petitioners filed their tax returns for on or before date in the answers for respondent contends that if the court holds in petitioners’ dockets for that the junior common stock--series a converted into common_stock in then the period of limitations for is open as a result of mitigation under sections respondent does not deny that otherwise the period of limitation is closed in the replies petitioners deny that the mitigation provisions apply for petitioners’ dockets for were consolidated for trial briefing and opinion with six other dockets the court held in steiner v commissioner tcmemo_1995_122 that the junior common stock--series a converted into common_stock at some point in the court entered decisions in petitioners’ dockets for on date on date the court_of_appeals for the tenth circuit dismissed respondent’s appeal in the steiners’ docket on date the court_of_appeals for the ninth circuit dismissed respondent’s appeal in the beatons’ docket respondent did not file any petition for certiorari and our decisions became final in due course discussion respondent contends that the mitigation provisions under sections do not open the period of limitations for petitioners’ year in the instant cases because the notices of deficiency were issued before a determination under sec_1313 constituting a mitigating event had occurred petitioners contend that the mitigation provisions under sections do not apply to petitioners’ year because the notices of deficiency were issued before a determination under sec_1313 constituting a mitigating event had occurred and there has not yet been a determination described in sec_1312 we agree with respondent and with petitioners’ first contention the question before us appears to be one of first impression for this court it is whether a notice_of_deficiency can open for limited purposes an otherwise closed_year when that notice alleges the applicability of the mitigation provisions to make an adjustment in the closed_year and was issued before the occurrence of a mitigating determination or as respondent puts it the question is whether a premature notice_of_deficiency can be cured the purpose of sections is to mitigate the effect of the statute_of_limitations in certain carefully described situations 34_tc_1051 sec_1315 a special effective date provision for the mitigation provisions revision by the enactment of the internal_revenue_code of was repealed by the so-called deadwood title of the tax reform act of of publaw_94_455 sec a 90_stat_1520 secs remain emphasis added our discussion will focus on those portions of the mitigation provision necessary or helpful to understand the resolution of these dockets so for example our discussion of notices of deficiency and respondent’s invocation of these provisions will not deal with the similar but sometimes not identical rules for taxpayers’ refund claims 414_f2d_833 5th cir section provides for the correction_of_an_error if on the sec_1311 provides in pertinent part as follows sec_1311 correction of error a general_rule --if a determination as defined in sec_1313 is described in one or more of the paragraphs of sec_1312 and on the date of the determination correction of the effect of the error referred to in the applicable paragraph of sec_1312 is prevented by the operation of any law or rule_of law other than this part ie secs which constitute part ii of subch q of ch and other than sec_7122 relating to compromises then the effect of the error shall be corrected by an adjustment made in the amount and in the manner specified in sec_1314 b conditions necessary for adjustment -- correction not barred at time of erroneous action -- a determination described in sec_1312 --in the case of a determination described in sec_1312 relating to certain exclusions from income adjustment shall be made under this part only if assessment of a deficiency for the taxable_year in which the item is includible or against the related_taxpayer was not barred by any law or rule_of law at the time the secretary first maintained in a notice of continued date of a determination as defined in sec_1313 and described in sec_1312 correction of the effect of the error is prevented by the operation of any law or rule_of law other than sections and sec_7122 sec_1311 provides that the effect of the error is to be corrected by an adjustment under sec_1314 sec_1313 a defines the term determination section describes the specific requirements that a determination continued deficiency sent pursuant to sec_6212 or before the tax_court that the item described in sec_1312 should be included in the gross_income of the taxpayer for the taxable_year to which the determination relates sec_1313 provides in pertinent part as follows sec_1313 definitions a determination --for purposes of this part the term determination means-- a decision by the tax_court or a judgment decree or other order by any court of competent jurisdiction which has become final sec_1312 provides in pertinent part as follows sec_1312 circumstances of adjustment the circumstances under which the adjustment provided in sec_1311 is authorized are as follows double exclusion of an item_of_gross_income -- continued must meet in order for it to be a determination that may lead to an adjustment under sec_1311 and sec_1314 sec_1314 b describes the method by which this adjustment is to be made thus in general the mitigation provisions apply only if there is an error there is a determination that meets certain requirements at the time of the determination a law or rule_of law has the effect of locking in the error and the detailed statutory method of adjustment in sec_1314 is complied with in the instant cases the error that respondent complains of is that petitioners did not report on their tax returns the continued b items not included in income --the determination requires the exclusion_from_gross_income of an item not included in a return filed by the taxpayer and with respect to which the tax was not paid but which is includible in the gross_income of the taxpayer for another taxable_year or in the gross_income of a related_taxpayer sec_1314 provides in pertinent part as follows sec_1314 amount and method of adjustment b method of adjustment --the adjustment authorized in sec_1311 shall be made by assessing and collecting or refunding or crediting the amount thereof in the same manner as if it were a deficiency determined by the secretary with respect to the taxpayer as to whom the error was made or an overpayment claimed by such taxpayer as the case may be for the taxable years or year with respect to which an amount is ascertained under subsection a and as if on the date of the determination one year remained before the expiration of the periods of limitation upon assessment or filing claim_for_refund for such taxable_year or years income that respondent contends beaton and steiner received on the occasion of the conversion of their velobind junior common stock--series a into velobind common_stock when our determination that this conversion occurred in and not became final the determination that respondent contends is described in sec_1312 was closed by the statute_of_limitations sec_1314 directs respondent to precede in the same manner as if it the claimed adjustment were a deficiency determined by the secretary with respect to the taxpayer as to whom the error was made --eg by notices of deficiency to petitioners sec_1314 then provides its own statute of limitations--ie as if on the date of the determination one year remained before the expiration of the periods of limitation upon assessment for such taxable_year this statutory structure envisions a two-step procedure a determination followed by the issuance of a notice_of_deficiency within year after the determination see 385_f2d_26 2d cir sec_1_1314_b_-1 income_tax regs provides in pertinent part as follows b for the purpose of the adjustments authorized by sec_1311 the period of limitations upon the making of an assessment or upon refund_or_credit as the case may be for the taxable_year of an adjustment shall be considered as if on the date of the determination one year remained before the expiration of such period the commissioner thus has one year from the date of the determination within which to mail a notice_of_deficiency in respect of the amount of the adjustment where such adjustment is treated as if it were a deficiency the issuance of such notice_of_deficiency in accordance with the law and regulations applicable to the assessment of deficiencies will suspend the running of the 1-year period of limitations provided in sec_1314 any doubt as to sequencing that might have remained after examining the statute is dispelled by the treasury regulations which require respondent to issue the notice_of_deficiency within one year from the date of the determination thus the structure of the mitigation provisions does not leave room for a mitigation claim to be made in a notice_of_deficiency issued before a relevant determination because the notices of deficiency in the instant case were issued before the only determinations that could be relevant determinations as to petitioners herein these notices of deficiency have not made effective mitigation claims this analysis is consistent with and this conclusion is identical to that appearing in o’donnell v belcher f 2d pincite this conclusion also is consistent with the analyses in benenson v united_states f 2d pincite n and 29_tc_903 affd 261_f2d_702 2d cir to the effect that until the decision in the first case became final there can be no certain need for an adjustment benenson and the commissioner could not correctly determine a deficiency for the second case cory because the period of limitations for under sec_6501 expired before the notices of deficiency were issued in the instant cases assessment in each of the instant cases is barred by the statute_of_limitations petitioners ask us to also decide the following each of the final decisions entered pursuant to our opinion in steiner v commissioner tcmemo_1995_122 does not represent a determination described in code sec_1312 for purposes of the mitigation provisions the statute_of_limitations for expired sic on date sic prior to the issuance of the notice_of_deficiency for our conclusions in the instant cases and the decisions entered herein would not be affected by any conclusion we might state as to either of these issues accordingly we decline to analyze either of these issues 98_tc_590 64_tc_589 in light of the foregoing respondent’s motions will be granted and decisions will be entered that there are no deficiencies and no additions to tax
